                 Case 8:21-ap-00020-MGW         Doc 1     Filed 01/22/21    Page 1 of 73




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
 In re:

 Contempo Florida Holidays Limited,                     Case No.: 8:19-bk-11518-MGW
 Inc.                                                   Chapter 7 Case
       Debtor.
 ________________________________/

 Douglas N. Menchise, Chapter 7 Trustee
       Plaintiff,

 v.                                                     Adv. No.: 8:20-ap-_____________

 ExpoCredit, LLC
       Defendant.
 _________________________________/

                                             COMPLAINT

            Douglas N. Menchise, as Chapter 7 Trustee (the “Trustee”), by and through the

undersigned counsel, hereby files this his Complaint against ExpoCredit, LLC (“ExpoCredit”),

and states as follows:


      I.         NATURE OF ACTION

            1.     This is an adversary proceeding seeking damages for breach of contract, avoidance

of certain transfers, and an accounting against ExpoCredit.

      II.        JURISDICTION AND VENUE

            2.     This is an adversary proceeding brought pursuant to Rule 7001 of the Federal Rules

of Bankruptcy Procedure (“Bankruptcy Rules”), §§ 105, 541, 544, 547 and 550 of the Bankruptcy

Code, seeking damages and other relief related to the Debtor’s property.

            3.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157(b) and 1334(b).



                                                    1
                Case 8:21-ap-00020-MGW         Doc 1     Filed 01/22/21     Page 2 of 73




          4.      Venue is proper in this district pursuant to 28 U.S.C. § 1409(a).

          5.      This adversary proceeding relates to the Chapter 7 case of Contempo Florida

Holidays Limited, Inc., Case No. 8:19-bk-11518-MGW.

          6.      This proceeding constitutes a “core” proceeding within the meaning of 28 U.S.C. §

157(b) and the Court may enter final orders for the matters contained herein.

          7.      To the extent that any claim asserted herein constitutes a non-core proceeding

and/or if this Court lacks Constitutional authority to enter a final judgment on any claim asserted

herein, the Trustee hereby consents to the entry of final orders and judgment by this Court pursuant

to Bankruptcy Rule 7008.

   III.         THE PARTIES

          8.      Defendant, ExpoCredit, LLC, is a Florida limited liability company with its

principal place of business in Miami, Florida.

          9.      Contempo Florida Holidays Limited, Inc. (“Contempo” or the “Debtor”) is a

Florida corporation whose principal place of business was in Davenport, Florida.

   IV.          FACTUAL BACKGROUND

          10.     Contempo operated a vacation-home rental agency offering various services to

facilitate guest accommodations and travel stays in and around Florida.

          11.     Having built an expertise in guest and travel accommodations, Contempo entered

into discussions with Virgin Holidays Limited, Inc. (“Virgin”) to assist Virgin in managing

Virgin’s customers’ travel stays in Florida.

          12.     Thereafter, Virgin entered a series of contractual arrangements with Contempo,

pursuant to which Contempo assisted Virgin in providing accommodations for, and services to,

Virgin’s customers.




                                                    2
             Case 8:21-ap-00020-MGW           Doc 1     Filed 01/22/21      Page 3 of 73




                           The Factoring Agreement with ExpoCredit

       13.     In an effort to ensure adequate capital and necessary cash flow, Contempo and

ExpoCredit entered into an agreement entitled “EXPOCREDIT LLC FACTORING

AGREEMENT” on February 8, 2013 (the “Factoring Agreement”). A true and correct copy of the

Factoring Agreement is attached hereto as Exhibit “1”.

       14.     The Factoring Agreement defined “Net Invoice Amount” as the “gross invoice

amount” of any invoice assigned to ExpoCredit “less any applicable taxes, credits, selling

discounts, or other deductions, all as indicated on the face of the invoice.” See Ex. 1, p. 4, ¶ xi.

       15.     The schedule of charges incorporated into the Factoring Agreement provided that

with respect to each invoice assigned to ExpoCredit:

               (b)      ExpoCredit shall remit the Purchase Price as follows:

               (i)     On ExpoCredit’s receipt of the Purchased Account, the
               Initial Advance, equal to the percentage set forth on Exhibit “B”
               hereto as the Initial Advance of the Net Invoice Amount.

               (ii)   On ExpoCredit’s receipt of cleared funds equal to the full
               amount owing on the Purchase Account, the Balance Payment,
               equal to the percentage set forth on Exhibit “B” hereto as the
               Balance Payment, minus any other amounts due to ExpoCredit
               under this Agreement (“Other Charges”) minus the applicable
               Factoring Commission.

See Ex. 1, p. 8, ¶ 16

       16.     Exhibit B to the Factoring Agreement further specified that the “Initial Advance”

constituted “80% of the Net Invoice Amount” (hereinafter, the “Advance Payment”) and the

“Balance Payment” constituted “20% of the Net Invoice Amount” (hereinafter the “Balance

Payment”). See Ex. 1, p. 20.

       17.     In other words, ExpoCredit would initially advance eighty percent (80%) of the Net

Invoice Amount as the Advance Payment for any invoice assigned to ExpoCredit (the “Factored



                                                   3
              Case 8:21-ap-00020-MGW               Doc 1      Filed 01/22/21        Page 4 of 73




Invoices”), with the remaining twenty percent (20%) paid to Contempo upon Virgins’ customers’

payment in full of the Factored Invoices, as the Balance Payment.

        18.      With respect to ExpoCredit’s Balance Payment, “any other amounts due to

ExpoCredit” including “the applicable Factoring Commission” were to be deducted from the

remaining twenty percent (20%). See Ex. 1, p. 8, ¶ 16.

        19.      The Factoring Commission was calculated as follows:

                 Days Outstanding                   Applicable Percentage of Net Invoice Amount
                 (from disbursement date)

                 0-15                        0.90%
                 0.06% Increments for every day thereafter.

                 *Applicable percentage based on the net invoice amount.

        20.      Accordingly, ExpoCredit’s commission was calculated as a percentage of, and

otherwise capped by, the amount of the Balance Payment.

        21.      At the same time, for those Factored Invoices paid by customers sooner than 15

days following ExpoCredit’s disbursement of the Advance Payment, Contempo could expect to

receive, at minimum, two percent (2%) of the Balance Payment even when deducting ExpoCredit’s

commission.1

        22.      Further, for every Factored Invoice paid by Virgin’s customers 0 to 15 days from

the disbursement of ExpoCredit’s Advance Payment, Contempo could expect to receive, overall

eighty-two percent (82%) of the Net Factored Invoice amount, inclusive of the Advance Payment




1
 For example, if ExpoCredit purchased an invoice for $100.00 from Contempo, $80.00 was paid to Contempo as the
Advance Payment, with $20.00 as the Balance Payment to be paid upon Virgins’ customers’ payment of the Factored
Invoice in full. If such invoice was paid by Virgin’s customer, within 15 days of ExpoCredit’s disbursement of the
Advance Payment, then ExpoCredit’s commission would be no greater than ninety percent (90%) of the balance
payment, to wit: $18.00.



                                                        4
                 Case 8:21-ap-00020-MGW                Doc 1      Filed 01/22/21        Page 5 of 73




and Balance Payment, with Contempo receiving the other eighteen percent (18%) as its Factoring

Commission.2

           23.      ExpoCredit failed to remit the amounts owed to Contempo, namely the Balance

Payment(s), consistent with the contractually agreed fee schedule, despite ExpoCredit receiving

payment on various invoices in full from Virgin.

           24.      Similarly, ExpoCredit failed to account for all amounts due to Contempo pursuant

to ExpoCredit’s obligations consistent with the Factoring Agreement.



                             The Accounts Receivable Assigned to ExpoCredit

           25.      Following the execution of the Factoring Agreement, Contempo began assigning

various accounts receivable to ExpoCredit as follows:3

                    (a)     On October 10, 2019, Contempo assigned 113 invoices to ExpoCredit,
                    totaling $172,994.98 in accounts receivable otherwise owed to Contempo. A true
                    and correct copy of this assignment is attached hereto as Exhibit “2”;

                    (b)     On October 16, 2019, Contempo assigned 97 invoices to ExpoCredit
                    totaling $201,776.34 in accounts receivable otherwise owed to Contempo. A true
                    and correct copy of this assignment is attached hereto as Exhibit “3”;

                    (c)     On October 22, 2019, Contempo assigned 78 invoices to ExpoCredit
                    totaling $165,338.49 in accounts receivable otherwise owed to Contempo. A true
                    and correct copy of this assignment is attached hereto as Exhibit “4”;

                    (d)     On October 25, 2019, Contempo assigned 106 invoices to ExpoCredit
                    totaling $197,225.13 in accounts receivable otherwise owed to Contempo. A true
                    and correct copy of this assignment is attached hereto as Exhibit “5”;

                    (e)     On October 29, 2019, Contempo assigned 132 invoices to ExpoCredit
                    totaling $221,576.55 in accounts receivable otherwise owed to Contempo. A true
                    and correct copy of this assignment is attached hereto as Exhibit “6”;


2
 According to the Factoring Agreement’s plain language, for any Factored Invoice not paid by Virgin’s customers
within seventeen (17) days after ExpoCredit’s disbursement of the Advance Payment, ExpoCredit would likely be
entitled to retain the entire Balance Payment.
3
    The Trustee reserves the right to amend these assignments to add additional ones as discovered.



                                                            5
                Case 8:21-ap-00020-MGW        Doc 1    Filed 01/22/21    Page 6 of 73




                  (f)     On November 4, 2019, Contempo assigned 88 invoices to ExpoCredit
                  totaling $136,594.38 in accounts receivable otherwise owed to Contempo. A true
                  and correct copy of this assignment is attached hereto as Exhibit “7”;

                  (g)     On November 7, 2019, Contempo assigned 74 invoices to ExpoCredit
                  totaling $110,221.46 in accounts receivable otherwise owed to Contempo. A true
                  and correct copy of this assignment is attached hereto as Exhibit “8”;

                  (h)     On November 15, 2019, Contempo assigned 114 invoices to ExpoCredit
                  totaling $175,864.37 in accounts receivable otherwise owed to Contempo. A true
                  and correct copy of this assignment is attached hereto as Exhibit “9”;

                  (i)     On November 27, 2019, Contempo assigned 64 invoices to ExpoCredit
                  totaling $119,045.72 in accounts receivable otherwise owed to Contempo. A true
                  and correct copy of this assignment is attached hereto as Exhibit “10”.

          26.     The above-described transfers (hereinafter, the “Fraudulent Transfers”) were all

made within two (2) years of the Petition Date. See Ex. B through J.

          27.     In total, the face amount of accounts receivable constituting the Fraudulent

Transfers totaled $1,505,637.42.

          28.     On information and belief, ExpoCredit did remit the Advance Payment for each of

these invoices, accounting for approximately $1,204,509.93.

          29.     However, ExpoCredit failed to remit the other amounts owed to Contempo, namely

the Balance Payment(s) totaling approximately $301,127.49, consistent with the contractually

agreed fee schedule, and despite ExpoCredit receiving payment on various invoices in full from

Virgin.

          30.     The Factoring Agreement further provides:

                  Attorneys’ Fees and Costs. In any action to enforce or which
                  otherwise concerns this agreement, the prevailing Party shall be
                  entitled to recover Attorney’s fees, costs and expenses from the
                  losing party.

Ex. 1, p. 18, ¶ 27(m).




                                                  6
              Case 8:21-ap-00020-MGW           Doc 1   Filed 01/22/21    Page 7 of 73




                                       The Bankruptcy Case

        31.     On December 5, 2019 (the “Petition Date”), Contempo filed its voluntary petition

for relief under Chapter 7 of the United States Bankruptcy Code.

        32.     On January 28, 2020, the Trustee was appointed to administer Contempo’s Chapter

7 estate (Doc. 30).



   V.         CLAIMS FOR RELIEF


                            COUNT I – BREACH OF CONTRACT

        33.     The Trustee re-alleges and incorporates by reference paragraphs 1 through 32 of

this Complaint as if fully set forth herein.

        34.     This is an action for breach of contract against ExpoCredit.

        35.     Upon commencement of this bankruptcy case, and on the Petition Date, all legal

and equitable interests of Contempo became property of the estate pursuant to 11 U.S.C. §

541(a)(1).

        36.     Accordingly, the Trustee is entitled to pursue such causes of action against

ExpoCredit on behalf of, and for the benefit of, Contempo.

        37.     Contempo’s Factoring Agreement with ExpoCredit required that ExpoCredit remit

the Balance Payment(s) to Contempo for all Factored Invoices once such invoices were paid in

full by Virgin’s customers.

        38.     Notwithstanding the payment by Virgin’s customers to ExpoCredit on the Factored

Invoices, ExpoCredit failed to remit the Balance Payment(s), less its commission, to Contempo in

breach of the Factoring Agreement.




                                                  7
              Case 8:21-ap-00020-MGW        Doc 1       Filed 01/22/21   Page 8 of 73




        39.     Specifically, the Factoring Agreement provided that with respect to each invoice

assigned to ExpoCredit:

                (ii)   On ExpoCredit’s receipt of cleared funds equal to the full
                amount owing on the Purchase Account, the Balance Payment,
                equal to the percentage set forth on Exhibit “B” hereto as the
                Balance Payment, minus any other amounts due to ExpoCredit
                under this Agreement (“Other Charges”) minus the applicable
                Factoring Commission.

Ex. 1, p. 8, ¶ 16

        40.     Rather than paying Contempo the Balance Payment(s), less any applicable

“Factoring Commission,” ExpoCredit failed to remit any such Balance Payments vis-à-vis the

Factored Invoices to Contempo. See Ex. 1, p. 8, ¶ 16.

        41.     ExpoCredit’s failure to remit such Balance Payment(s) occurred despite such

invoices being paid in full by Virgin’s customers.

        42.     ExpoCredit’s failure to pay the Balance Payment(s) is a material breach of the

Factoring Agreement.

        43.     Contempo was harmed by ExpoCredit’s breach because it received less than

contractually required for the Factored Invoices, and was therefore left without sufficient capital

to continue doing business.

        44.     To date, ExpoCredit failed to remit payment on these various invoices in breach of

the Factoring Agreement and instead claims it is owed money by way of a proof of claim filed in

the related bankruptcy case.

        45.     Additionally, the Factoring Agreement requires ExpoCredit to provide to

Contempo a monthly accounting:

                Account Statement. Once each month, ExpoCredit shall render an
                Account Statement to [Contempo] with respect to the [Factored
                Invoices] sold during the previous month, including any advances



                                                 8
              Case 8:21-ap-00020-MGW           Doc 1    Filed 01/22/21      Page 9 of 73




                made by ExpoCredit, collections received by ExpoCredit, and
                charges made to [Contempo’s] Account under this Agreement. The
                Account Statement shall be updated each and every time there is a
                transaction concerning the [Contempo] Account.

Ex. 1, p. 14, ¶ 19.

        46.     Notwithstanding ExpoCredit’s failure to comply with these contractual obligations,

Contempo is further entitled to an accounting of all advances made by ExpoCredit, collections

received by ExpoCredit, and any and all charges made by ExpoCredit to Contempo’s account

under the Factoring Agreement.

        47.     The Trustee has engaged the offices of Shumaker, Loop & Kendrick, LLP in this

matter and is required to pay them a reasonable fee for their services.

        WHEREFORE, the Trustee respectfully requests the Court to require ExpoCredit to

furnish an accounting to Contempo, including all other entities ExpoCredit owns, operates, or

controls concerning Contempo’s Factored Invoices and other business transactions with

Contempo, award damages to Contempo and against ExpoCredit in an amount to be determined

at trial, including attorneys’ fees and costs, and for such other relief as is just and necessary.


                                  COUNT II – ACCOUNTING


        48.     The Trustee re-alleges and incorporates by reference paragraphs 1 through 32 of

this Complaint as if fully set forth herein.

        49.     Notwithstanding the rights enumerated in the Factoring Agreement, an equitable

right of accounting should be provided for due to the extensive and complicated transactions by

and between the Debtor and ExpoCredit.

        50.     To quantify the amount of assets and funds possessed by third parties,

inappropriately conveyed or converted, an accounting is needed of: (i) all transfers of assets and



                                                   9
             Case 8:21-ap-00020-MGW            Doc 1   Filed 01/22/21    Page 10 of 73




funds from ExpoCredit and/or third-party payors of the invoices, such as Virgin, to the Debtor or

by and between ExpoCredit and Virgin and any other third party(ies) and (ii) all revenue generated

and expenses incurred by ExpoCredit, or passed through to it by Virgin and/or other third

party(ies), from the Petition Date to the present date, as well as any additional appreciation,

interest, profits, commissions, and other enhancements resulting therefrom.

       51.      Complete information regarding the transfers, income, and expenses is within the

possession, custody, and control of ExpoCredit.

       52.      These issues involve complicated and extensive accounts previously withheld from

the Trustee and it is not clear that the remedy at law would be as full, adequate, and expeditious as

it is in equity without such information.

       53.      The Trustee lacks an adequate remedy at law without the additional information

afforded by an accounting that would provide, with particularity, the transactions and other

transfers of value vis-à-vis the Debtor, ExpoCredit and Virgin.

       54.      As such ExpoCredit must account to the Trustee for all property comprising the

Debtor’s business and in the custodial possession of the Defendants.

       WHEREFORE, the Trustee respectfully requests the Court to order either an equitable or

statutory accounting from the Debtor, ExpoCredit, inclusive of its dealings with third party payors

such as Virgin, and all other entities ExpoCredit owns, operates, or controls concerning the

Debtor’s account receivables and other business transactions with the Debtor and providing such

other and further relief as the Court may deem just and proper.



     COUNT III – AVOIDANCE OF FRAUDULENT TRANSFER PER § 548(a)(B)

       55.      The Trustee re-alleges and incorporates by reference paragraphs 1 through 32 of

this Complaint as if fully set forth herein.


                                                  10
                Case 8:21-ap-00020-MGW         Doc 1     Filed 01/22/21    Page 11 of 73




          56.      This is an action for avoidance of fraudulent transfers against ExpoCredit pursuant

to 544 and 548 of the Bankruptcy Code.

          57.      The Fraudulent Transfers occurred between October 10, 2019 and November 27,

2019, as set forth in paragraph 24, above.

          58.      The face amount of the invoices making up the Fraudulent Transfers totaled

$1,505,637.42.

          59.      On information and belief, ExpoCredit did remit the Advance Payment for each of

these invoices, accounting for approximately $1,204,509.93.

          60.      However, ExpoCredit failed to remit the other amounts owed to Contempo, namely

the Balance Payment(s) totaling approximately $301,127.49, consistent with the contractually

agreed fee schedule, and despite ExpoCredit receiving payment on various invoices in full from

Virgin.

          61.      Accordingly, the Fraudulent Transfers were transfers of an asset or property of the

Debtor within the meaning of § 544(b)(1) of the Bankruptcy Code.

          62.      The Fraudulent Transfers constitute avoidable fraudulent transfers because they:

                   a. were a transfer of an interest of the Debtor in property, namely the Factored

                      Invoices;

                   b. occurred on dates between October 10, 2019 and November 27, 2019, all of

                      which are within two (2) years of the Petition Date; and

                   c. were all transfers for which the Debtor received less than reasonable equivalent

                      value in exchange—as no Balance Payments were ever received following such

                      transfers.




                                                    11
             Case 8:21-ap-00020-MGW          Doc 1       Filed 01/22/21   Page 12 of 73




       63.      Further, the Fraudulent Transfers were made at a time when Contempo was

insolvent or, at the very least, resulted in Contempo’s insolvency.

       64.      Specifically, the Fraudulent Transfers occurred during a time in which Contempo

possessed unreasonably small capital to continue its business operations and ultimately

precipitated Contempo’s bankruptcy filing.

       65.      Even without this, and at the very least, Contempo was rendered insolvent by the

Fraudulent Transfers because no reasonably equivalent value was provided in exchange by

ExpoCredit, namely the Balance Payment(s) due and owing.

       66.      As set forth in the foregoing paragraphs, the Fraudulent Transfers were fraudulent

transfers under § 548(a)(B), and are therefore avoidable and recoverable from ExpoCredit pursuant

to §550 of the Bankruptcy Code.

       WHEREFORE, the Trustee respectfully requests this Court enter a judgment against

ExpoCredit determining that all or part of the Fraudulent Transfers to the Defendant were

fraudulent, and avoiding such transfers for the benefit of the estate pursuant to 11 U.S.C. §548,

and awarding any additional relief this Court deems necessary and proper.


      COUNT IV – LIABILITY FOR AVOIDED TRANSFERS PER 11 U.S.C. § 550


       67.      The Trustee re-alleges and incorporates by reference paragraphs 1-32, 33–47 and

55-66, of this Complaint as if fully set forth herein.

       68.      This is an action to recover the Fraudulent Transfers, or their value, pursuant to 11

U.S.C. § 550(a).

       69.      To the extent that the Fraudulent Transfers are avoided as requested above, § 550

entitles the Trustee to recover the fraudulently-transferred property, or its value, from the




                                                  12
                Case 8:21-ap-00020-MGW        Doc 1     Filed 01/22/21    Page 13 of 73




immediate transferee or the entity for whose benefit such transfer was made, or from any

immediate or mediate transferee.

          70.      The Fraudulent Transfers are avoidable transfers that may be recovered for the

benefit of the Debtor’s Estate.

          71.      ExpoCredit was the initial or mediate transferee of the Fraudulent Transfers, and

such transfers were to or for ExpoCredit’s benefit.

          72.      As Contempo owed nothing to ExpoCredit, ExpoCredit did not utilize the

Fraudulent Transfers for value to satisfy or secure a present or antecedent debt.

          73.      Accordingly, 11 U.S.C. § 550(a) allows the Trustee to recover the Fraudulent

Transfers or their value from ExpoCredit, plus interest thereon, for the benefit of the Debtor’s

Estate.

          WHEREFORE, the Trustee respectfully requests this Court enter judgment against

Defendant for damages in an amount to be determined at trial, along with interest, costs and

reasonable attorneys' fees, if applicable, and for such other relief as is necessary and proper.

                           COUNT V – OBJECTION TO CLAIM NO. 96

          74.      The Trustee re-alleges and incorporates by reference paragraphs 1-28, 31-40, 55-

66, and 67-71 of this Complaint as if fully set forth herein.

          75.      The Trustee objects to ExpoCredit’s secured claim in the amount of $1,449,243.65

filed on April 7, 2020 as Claim No. 96 (hereafter the “Claim No. 96”).

          76.      The Trustee objects to Claim No. 96 based on reasons which include, but are not

limited to: (a) set-off, recoupment, and damages based upon the allegations and claims set forth in

the instant Adversary Complaint including, but not limited to, (i) ExpoCredit’s Breach of Contract

in failing to remit Balance Payment(s) owed to the Debtor, (ii) ExpoCredit’s fraudulent transfers




                                                   13
             Case 8:21-ap-00020-MGW          Doc 1    Filed 01/22/21     Page 14 of 73




which diverted assets away from the Debtor to the exclusion and detriment of the Debtor, the

Debtor’s owners, and the Debtor’s lawful creditors and ExpoCredit’s resulting liability for same.

       77.      Each of the foregoing grounds justify disallowance of Claim No. 96, along with

other objections, if any, to be determined through discovery.

       WHEREFORE, the Trustee respectfully requests that this Court disallow any and all of

ExpoCredit’s proof of claims(s), inclusive of Claim No. 96, and for such other relief as is just and

necessary

         COUNT VI – DISALLOWANCE OF ALL CLAIMS PER § 502(d) and (j)

       78.      The Trustee re-alleges and incorporates by reference paragraphs 1-28, 31-40, 55-

66, and 67-71 of this Complaint as if fully set forth herein.

       79.      ExpoCredit is an entity from which property is recoverable under § 550 of the

Bankruptcy Code.

       80.      ExpoCredit is a transferee of the Fraudulent Transfers avoidable under § 548 of the

Bankruptcy Code.

       81.      ExpoCredit has not paid the amount of the Fraudulent Transfers, or turned over

such property, for which ExpoCredit is liable under § 550(a) of the Bankruptcy Code.

       82.      Pursuant to § 502(d) of the Bankruptcy Code, any and all claims of ExpoCredit

and/or its assignee, inclusive of Claim No. 96, against Contempo’s Chapter 7 Estate, or previously

allowed by Contempo, must be reconsidered and disallowed until such time as ExpoCredit pays to

Contempo an amount equal to the aggregate amount of the Fraudulent Transfers, plus interest

thereon and costs.

       83.      Accordingly, 11 U.S.C. § 502 allows the Trustee to disallow any and all proof of

claims filed by ExpoCredit, inclusive of Claim No. 96, until such time as ExpoCredit pays to




                                                 14
             Case 8:21-ap-00020-MGW         Doc 1     Filed 01/22/21     Page 15 of 73




Contempo an amount equal to the aggregate amount of the Fraudulent Transfers, plus interest

thereon and costs.

       WHEREFORE, the Trustee respectfully requests this Court disallow any and all of

ExpoCredit’s proof of claims(s), inclusive of Claim No. 96, and for such other relief as is just and

necessary.

                                             Respectfully submitted,

                                              SHUMAKER, LOOP & KENDRICK, LLP

                                              BY: _/s/ Steven M. Berman________________
                                                 STEVEN M. BERMAN, ESQ.
                                                 Florida Bar No.: 856290
                                                 Primary E-Mail: sberman@shumaker.com
                                                 Secondary E-Mail: khunter@shumaker.com
                                                 101 E. Kennedy Blvd., Suite 2800
                                                 Tampa, Florida 33602
                                                 Phone (813) 229-7600
                                                 Facsimile (813) 229-1660
                                                Counsel for Trustee Douglas M. Menchise,
                                                Ch. 7 Trustee




                                                 15
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 16 of 73




                 Exhibit 1
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 17 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 18 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 19 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 20 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 21 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 22 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 23 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 24 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 25 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 26 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 27 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 28 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 29 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 30 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 31 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 32 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 33 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 34 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 35 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 36 of 73




                 Exhibit 2
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 37 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 38 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 39 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 40 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 41 of 73




                 Exhibit 3
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 42 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 43 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 44 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 45 of 73




                 Exhibit 4
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 46 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 47 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 48 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 49 of 73




                 Exhibit 5
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 50 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 51 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 52 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 53 of 73




                 Exhibit 6
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 54 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 55 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 56 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 57 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 58 of 73




                 Exhibit 7
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 59 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 60 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 61 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 62 of 73




                 Exhibit 8
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 63 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 64 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 65 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 66 of 73




                 Exhibit 9
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 67 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 68 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 69 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 70 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 71 of 73




                Exhibit 10
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 72 of 73
Case 8:21-ap-00020-MGW   Doc 1   Filed 01/22/21   Page 73 of 73
